NORTHCUTT, Judge.
John Newman was sentenced on February 5, 1996, after pleading guilty to eleven crimes. As part of his plea agreement, he agreed to pay a fine of $25,000. On appeal, he challenges a five percent surcharge applied to his fine pursuant to section 960.25, Florida Statutes (1993) on the basis that it was not a part of his plea agreement and not orally announced at sentencing. This surcharge is mandatory; we affirm its imposition. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). Newman also contests a $2.00 court cost imposed pursuant to section 943.25(13), Florida Statutes (1993). This cost was not announced at sentencing, and is discretionary. Therefore, we strike it. Id.
Costs affirmed in part, stricken in part.
CAMPBELL, A.C.J., and FULMER, J., concur.